       Case 4:20-cv-00211-A Document 55 Filed 08/13/20                                Page 1 of 6 PageID 574

                                                                                             IJS. llJ:;TIUI'T f 'CJlJIIT~~·~.
                             IN THE UNITED STATES DISTRICT C                            U~R'fHHRN lli'·,JHif:T OF TEXAS
                                  NORTHERN DISTRICT OF TEXAS                                          l'l!,i•.D
                                      FORT WORTH DIVISION
                                                                                                r   AUG   13~2~20.1
                                                                                          C!JmK, I I;; iliSTIUCTCOIJRT

PHILADELPHIA INDEMNITY                                      §
INSURANCE COMPANY,                                          §
                                                            §
                   Plaintiff,                               §
                                                            §
vs.                                                         §    NO. 4:20-CV-211-A
                                                            §
P.C. CONTRACTORS, LLC, ET AL.,                              §
                                                            §
                   Defendants.                              §



                                   MEMORANDUM OPINION AND ORDER

           Came on for consideration the motion of defendant Reytech

Services, LLC ("Reytech")                        for summary judgment. The court,

having considered the motion, the response of plaintiff,

Philadelphia Indemnity Insurance Company, the reply, the record,

and applicable authorities, finds that the motion should be

denied.

                                                           I.

                                            Plaintiff's Claims

          On March 18, 2020, plaintiff filed its original complaint.

Doc. 1 1. In it, plaintiff alleges:

          On or about November 29, 2011, it entered into an indemnity

agreement with defendants P.C. Contractors, LLC,                                            ("PC") and John

Douglas Chase Patterson ("Patterson") (the "PC agreement"). Doc.



1
    The "Doc.   "reference is to the number of the item on the docket in this case.
    Case 4:20-cv-00211-A Document 55 Filed 08/13/20   Page 2 of 6 PageID 575


1   ~   8. On October 9, 2013, Reytech, PC, and Patterson executed

an additional general indemnity agreement on its behalf as

surety (the "Reytech agreement") Id. Plaintiff issued bonds on

behalf of PC and PC, Patterson, and Reytech have refused to

indemnify it as required by their agreements.

        Plaintiff asserts claims for breach of the indemnity

agreements against all defendants and for common law indemnity

against PC.

                                     II.

                          Grounds of the Motion

        Reytech says that plaintiff cannot establish its breach of

contract claim. It argues first that it is not obligated to

indemnify plaintiff under either of the indemnity agreements

described in the complaint. It additionally argues that it

entered into a new general indemnity agreement with plaintiff in

2016 that replaced the original agreement between them (the

''replacement Reytech agreement"), and, for several reasons, it

cannot be liable to plaintiff under the replacement Reytech

agreement in any event.

                                    III.

                       Summary Judgment Principles

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgmenton a claim or

                                      2
  Case 4:20-cv-00211-A Document 55 Filed 08/13/20   Page 3 of 6 PageID 576


defense if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.               Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247   (1986).   The movant bears the initial burden of pointing out

to the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party• s claim, "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."          Id. at 323.

        Once the movant has carried its burden under Rule 56(a),

the nonmoving party must identify evidence in the record that

creates a genuine dispute as to each of the challenged elements

of its case.     Id. at 324; see also Fed. R. Civ. P. 56 (c)       ("A

party asserting that a fact . .     . is genuinely disputed must

support the assertion by . .     . citing to particular parts of

materials in the record .         .").   If the evidence identified

could not lead a rational trier of fact to find in favor of the

nonmoving party as to each essential element of the nonmoving

party's case, there is no genuine dispute for trial and summary

judgment is appropriate.     Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587, 597 (1986).         In Mississippi

                                    3
   Case 4:20-cv-00211-A Document 55 Filed 08/13/20   Page 4 of 6 PageID 577


Prot. & Advocacy Sys., Inc. v. Cotten, the Fifth Circuit

explained:

       Where the record, including affidavits,
       interrogatories, admissions, and depositions could
       not, as a whole, lead a rational trier of fact to find
       for the nonmoving party, there is no issue for trial.

929 F. 2d 1054, 1058   (5th Cir. 1991) .

       The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

law.    Celotex Corp., 477 U.S. at 323.      If the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy sys., 929 F.2d at 1058.

                                    IV.

                                 Analysis

       As Reytech notes, and plaintiff does not dispute, Reytech

is not named in, and is not a party to, the PC agreement. Doc.

45, Ex. B. In the Reytech agreement, Reytech is identified as

the principal on the first page of the document. Doc. 45 at 029.

The definition of principal is:

        ( i) Reytech Services, LLC ; ( ii·) any present or future,
       direct or indirect, subsidiary, successor, affiliate,
       or parent of any Indemnitor or Principal; and (iii)
       any other entity or person in response to a request
       from any Indemnitor or Principal named herein, and, as
       to all of the foregoing, whether they act alone or in

                                     4
    Case 4:20-cv-00211-A Document 55 Filed 08/13/20                          Page 5 of 6 PageID 578


         joint venture with others, whether or not said others are
         named herein.

Id. The signature blocks on the Reytech agreement reflect that

all three defendants signed as "Principal/Indemnitor." Id. at

035.

        Reytech argues that since it is the named principal in the

Reytech agreement, it cannot be liable for bonds issued on

behalf of PC as principal. But, Reytech has made no attempt to

show that PC does not fit the definition of principal on the

first page of the agreement. And, pursuant to the terms of the

agreement, Reytech is an indemnitor thereunder. Thus, the first

ground of the motion must be denied.

        Reytech next argues that it cannot be held liable under the

Reytech agreement because that agreement was superseded by the

replacement Reytech agreement. However, the argument suffers

from the same defect as before. The definitions of principal and

indemnitor are extremely broad and easily encompass bonds issued

on PC's behalf.' Doc. 45 at 005. Reytech has not shown that the

parties intended the Reytech agreement to be merged into the

replacement Reytech agreement such that it would no longer have

any obligation to indemnify plaintiff on the PC bonds. See Kona




2 The term ''principal" includes Any Persons for whom Bond(s) are issued by Surety, whether by such Persons' own
                              11


request or at the request of any Indemnitor ... " Doc. 45 at 005.
                                                       5
   Case 4:20-cv-00211-A Document 55 Filed 08/13/20   Page 6 of 6 PageID 579


Tech. Corp. v. s. Pac. Transp. Co., 225 F.3d 595, 612           (5th Cir.

2000).

                                    IV.

                                  Order

     The court ORDERS that Reytech's motion for summary judgment

be, and is hereby, denied.

     SIGNED August 13, 2020.




                                     6
